Citation Nr: 1534653	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  14-20 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for residuals of cervical spine injury, to include neck and spine condition and frozen neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a neck disorder was denied by the Board in June 2012.

2.  Evidence received since the June 2012 Board decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disorder.  

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's current cervical spine condition is etiologically related to an in-service event.  


CONCLUSIONS OF LAW

1.  The June 2012 Board decision that denied the Veteran's claim of entitlement to service connection for a neck disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


3.  The criteria for service connection for a cervical spine condition have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  As the Board's decision to reopen and grant the claim for service connection for a neck disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

New and Material Evidence

A rating decision dated in November 2008 denied service connection for a neck disability because there was no evidence to support that the Veteran's current neck disability was related to an injury suffered in service.  A Board decision dated in June 2012 confirmed the denial of service connection for a neck disability.

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that evidence associated with the file after the June 2012 Board decision is new and material.  Specifically, private opinions dated in January 2013 link the Veteran's neck disorder to an incident of his military service.  Accordingly, the claim is reopened.  

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id. Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus. See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

Military personnel records show that the Veteran served onboard a ship which came under frequent hostile air attacks including a substantial hit caused by a Kamikaze plane.  The Veteran credibly reports that he jumped from the flight deck to a catwalk to avoid gunfire.  He does not recall how he landed, but remembers that he landed hard.  His right foot began to hurt a couple of days after the jump.  The foot was evaluated, but nothing, other than possible bruising, was found to be wrong.  The Board finds that the Veteran is a combat veteran.  The Veteran's report of jumping from a flight deck to avoid gunfire is consistent with the circumstances, conditions, or hardships of combat service on board a ship.  Thus, the Veteran's account is deemed substantiated. 

The Veteran denies any neck pain while in service.  His spine was noted as normal on his separation examination in January 1946.  The Veteran reports that one morning in 1950 he was unable to get out of bed or walk without assistance.  His physician took x-rays and informed the Veteran that he had hairline fractures of his neck and spine.  The Veteran could not recall any injuries or falls other than the jump to the catwalk in 1944.  The physician told the Veteran that the jump could have caused the hairline fractures, the fractures were still present on x-ray, the area had calcified, and he expected the Veteran would have rheumatoid arthritis as a result of the fractures.  These medical records are not available.  The Veteran denies experiencing any neck pain prior to 1950.

The Veteran reports that he began seeing R.M.A., MD in about 1962.  In a December 2011 letter, Dr. R.M.A. notes that he no longer has his medical records, but recalls the Veteran well.  Dr. R.M.A. states that the Veteran had some disorder of the spine from the time he first knew the Veteran.  The disorder affected the Veteran's posture and caused him to have limited motion of his spine, especially the cervical area. 

The Veteran was diagnosed many years later with ankylosing spondylitis (AS).  His primary care physician, D.M.G., MD, states in a September 2008 letter that, when she began treating the Veteran in 2004, she was unaware of the AS diagnosis.  However, x-rays revealed evidence of cervical degenerative joint disease and probably a variant of AS, which caused flexion of the Veteran's neck.  She notes that it was unclear to her whether this was a result of trauma or was congenital or inherited.  His next primary care physician, C.M.B., MD, states in an October 2008 letter, that the Veteran has severe cervical stenosis and degenerative disease of his cervical spine with marked ligamentum flavum hypertrophy and severe spinal central stenosis at C1 with possible underlying myelomalacia.  These findings were derived from a July 2008 MRI of the cervical spine.  Dr. C.M.B. also states that the Veteran has very marked restriction of extension and flexion of his cervical spine and very markedly reduced lateral rotation of the cervical spine.  

The Veteran was afforded a VA examination in November 2009; however, the examiner was unable to opine whether the Veteran had residual neck injuries that were consistent with the Veteran's jump on the flight deck.  With respect to the Veteran's AS, she notes that elements of aggravation due to physical trauma must include trauma to an area of the body where the AS is active.  Acute symptoms then appear within 24 hours and persist for at least six months.  She notes that the Veteran did not experience any symptoms in service or until 1950.

In a subsequent January 2013 letter from Dr. C.M.B., she states that over recent years the Veteran has been diagnosed with AS and continues to have neck pain and markedly restricted range of motion.  She notes that the presence of calcified hairline fractures on an x-ray in 1950 was suggestive of a traumatic component to the Veteran's subsequent neck problems.  She opines that, while it is hard to definitively say that the Veteran would not have developed AS anyway, it seems to be reasonable to suppose that there is at least an element of disability related to trauma dating back to the Veteran's 1944 injury.  In a January 2013 letter, J.T.H., DC, who had been treating the Veteran for four years, states that the Veteran has severe degenerative arthritis, which has complicated his pre-existing AS.  Dr. J.T.H. continues that it his opinion that the Veteran's AS was the result of injuries the Veteran sustained in service, which is further complicated by long-term chronic degenerative arthritis.  

As noted above, the Veteran's in-service account is deemed substantiated.  The Board also finds the Veteran's report of experiencing neck pain in 1950 and his account of what a physician told him 1950 credible.  While the November 2009 VA examiner found that the absence of immediate symptoms was inconsistent with trauma induced AS, the examiner acknowledged that she was unable to opine on whether the Veteran had residual neck injuries that were consistent with the Veteran's jump on the flight deck without resorting to mere speculation.  Dr. C.M.B. maintains that while it is hard to definitively find that the Veteran would not have developed AS anyway, it seems to be reasonable to suppose that there is at least an element of disability related to trauma dating back to the Veteran's 1944 injury.  Dr. J.T.H. maintains that it is his opinion that the Veteran's AS is the result of injuries the Veteran sustained in service, which is further complicated by long-term chronic degenerative arthritis.  Given the foregoing, the Board finds that the evidence is at least in equipoise on the material question of whether any current cervical spine disorder is etiologically related to an incident of the Veteran's military service.  In such cases, reasonable doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2014); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Resolving reasonable doubt in favor of the Veteran, all three elements necessary for service connection have been met.  Accordingly, service connection for a neck disorder is warranted. 


ORDER

Service connection for a cervical spine disorder, including ankylosing spondylitis and degenerative disease, is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


